Citation Nr: 0931770	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for scoliosis.  

2.  Entitlement to service connection for a left leg length 
discrepancy as secondary to scoliosis.  

3.  Entitlement to service connection for bronchitis with 
reactive airway disease, claimed as asthma.  

4.  Entitlement to service connection for coronary artery 
disease (CAD), status post myocardial infarction.  

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

6.  Entitlement to an initial compensable evaluation for a 
hearing loss disability.  

7.  Entitlement to an initial compensable evaluation for 
residuals of a pilonidal cyst.  

8.  Entitlement to a 10 percent evaluation on account of two 
or more non-compensable service connected disabilities.  

9.  Entitlement to service connection for dry and watery 
eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2003, January 2008, and June 2009 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The December 2003 
rating decision gave rise to the appeal as to the issues of 
entitlement to service connection for scoliosis, a left leg 
length discrepancy, bronchitis, CAD, and PTSD.  The January 
2008 rating decision gave rise to the issues of entitlement 
to initial compensable evaluations for hearing loss and 
residuals of a cyst and a 10 percent evaluation for multiple 
non-compensable disabilities.  The June 2009 rating decision 
gave rise to the issue of service connection for dry and 
watery eyes.  

In June 2009, the Veteran and J.R. testified at a Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is of record.  The 
issues addressed during that hearing were limited to 
entitlement to service connection for scoliosis, a left leg 
length discrepancy, bronchitis, CAD, and PTSD (those listed 
on the title page as issues one through five).  

The issues of entitlement to service connection for PTSD and 
dry and watery eyes, compensable evaluations for hearing loss 
and residuals of a pilonidal cyst, and a 10 percent 
evaluation on account of two or more non-compensable 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of scoliosis during the Veteran's 
active military service no competent medical evidence linking 
the Veteran's current scoliosis to his military service.  

2.  There is no evidence of a left leg length discrepancy 
during the Veteran's active military service no competent 
medical evidence linking the Veteran's current left leg 
length discrepancy to his military service to include a 
service-connected disorder.  

3.  There is no evidence of bronchitis nor any other 
respiratory disorder during the Veteran's active military 
service no competent medical evidence linking the Veteran's 
current bronchitis nor any other respiratory disorder to his 
military service.

4.  There is no evidence of CAD nor any other cardiac 
disorder during the Veteran's active military service, no 
evidence of CAD nor any other cardiac disorder within one 
year of separation from the Veteran's military service, and 
no competent medical evidence linking the Veteran's current 
CAD nor any other cardiac disorder to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for scoliosis have 
not been met.  38 U.S.C.A. §§ 1110 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for service connection for a left leg length 
discrepancy have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for service connection for bronchitis with 
reactive airway disease have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).  

4.  The criteria for service connection for CAD, status post 
myocardial infarction have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues decided below, this appeal arises 
out of the Veteran's claim that his current scoliosis, left 
leg length discrepancy, bronchitis, and CAD are related to 
his service in the United States Navy from July 1966 to April 
1970.  Specifically, with regard to the scoliosis and left 
leg length discrepancy claims the Veteran claims that if he 
had been given orthotics during service he would not have 
developed scoliosis and that his scoliosis resulted in a left 
leg length discrepancy.  With regard to the claim for a 
respiratory disorder, the Veteran claims that his current 
chronic bronchitis is the result of exposure during service 
to lead paint, fumes, that everything on the boat that he 
painted was wrapped in asbestos, and that his respiratory 
disorder is related to the Veteran's presumed exposure to 
herbicides in Vietnam.  With regard to the claim for CAD, the 
Veteran contends that his tours of duty in Vietnam caused 
stress and that stress is a major factor in coronary heart 
disease.          

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be established if the evidence 
shows that a claimed disability was caused or aggravated by a 
disability for which service connection has already been 
established.  38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Certain chronic diseases, including cardiovascular disease, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112;  
38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent, such as Agent 
Orange, during active service, the following diseases shall 
be service connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus); Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostrate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); and, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Recently, 
AL amyloidosis was added to this list of diseases.  See 74 
Fed. Reg. 21258-01 (May 7, 2009).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

        1.  Scoliosis and left leg length deficiency claims

Service treatment records make no mention of scoliosis or 
left leg length discrepancy.  A February 1966 report of 
enlistment medical examination indicates a normal clinical 
evaluation of the Veteran's spine and lower extremities as 
does a March 1970 report of release to inactive duty medical 
examination.  

The earliest evidence of scoliosis and/or left leg length 
deficiency is a private treatment report dated in 1987 and 
noting lumbar strain secondary to a scoliosis and left leg 
deficiency.  There is no mention of the Veteran's military 
service.  

In his July 2004 substantive appeal, the Veteran acknowledged 
that he was not found to have a leg length discrepancy during 
service.  He asserted that he now has curvature of the spine 
because he was not given any help during service.  He 
repeated these assertions during the Board hearing, 
clarifying his belief that if he had been given orthotics 
during service he would not have scoliosis and that his 
scoliosis was aggravated during service by lifting of heavy 
objects, such as crates, and serving upon a ship.  During the 
June 2009 hearing, the Veteran testified that he first became 
aware that he had scoliosis following a car accident in 1970 
or 1971 and was also told that his left leg was five 
millimeters shorter than the right.  

The Board finds that the preponderance of the evidence is 
against service connection for scoliosis and/or a left leg 
length discrepancy.  First, there is no evidence of scoliosis 
or a left leg length discrepancy during the Veteran's 
military service.  As above, the February 1966 report of 
enlistment medical examination indicates a normal clinical 
evaluation of the Veteran's spine and lower extremities as 
does a March 1970 report of release to inactive duty medical 
examination.  Furthermore, there is no evidence of scoliosis 
or a left leg length discrepancy until at least 1987, 
approximately 17 years after service.  Such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Moreover, there is no medical evidence in 
the record that links any current scoliosis or a left leg 
length discrepancy disorder to an incident of the Veteran's 
active military service.  Finally, there is no evidence 
regarding any car accidents of record.  Assuming that at some 
point the Veteran was told that he had a leg length 
discrepancy or a crooked spine, this is not evidence that any 
current scoliosis or a left leg length discrepancy is related 
to his military service.    

The Veteran asserts that his scoliosis or a left leg length 
discrepancy was incurred or aggravated in service.  However, 
as a layperson, lacking in medical training and expertise, 
the Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of his scoliosis or a left leg length 
discrepancy and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the medical 
evidence, which shows no treatment for scoliosis or a left 
leg length discrepancy for 17 years since service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for scoliosis or a left leg length 
discrepancy.  As the evidence is not in relative equipoise, 
the benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.

        2.  Bronchitis

Service treatment records contain one report of a chest cold 
in January 1968.  There are no reports of asthma, bronchitis, 
or reactive airway disease.  The March 1970 report of medical 
examination includes a normal clinical evaluation of the 
Veteran's chest, sinuses, nose, mouth and throat.  

The earliest evidence of record of a respiratory disease is 
found in January 2000 treatment records from Dr. W.B.  These 
notes include an assessment of reactive airway disease.  In 
March 2000, Dr. W.B. noted that the Veteran had acute 
bronchitis and sinusitis.  In April 2001, Dr. W.B. wrote that 
the Veteran had a four day history of increasing shortness of 
breath and diagnosed asthma.  He also diagnosed allergic 
rhinitis in November 2001.  None of these notes, and no other 
evidence from a medical professional, expresses any link 
between the Veteran's respiratory disorders and his service.  

During the June 2009 hearing, the Veteran testified that he 
was not aware of a respiratory disorder until 1996 but that 
he had been short of breath at different times in the past.  
He testified that he has "always coughed up a lot" and that 
he had a cough in service and after service.  He testified to 
the effect that he believes his chronic bronchitis was the 
result of exposure during service to lead paint, fumes, that 
everything on the boat that he painted was wrapped in 
asbestos, and that there was Agent Orange in the water.  J.R. 
testified that he though that the Veteran's respiratory 
illness was due his having served in a tropical climate.

The Board finds that the preponderance of the evidence is 
against service connection for bronchitis on a presumptive 
basis.  Though the Veteran served in the Republic of Vietnam 
during the Vietnam War and is therefore presumed to have been 
exposed to Agent Orange during service, the Board observes 
that the Veteran has not been diagnosed with a respiratory 
disorder for which a presumption based on herbicide exposure 
is warranted under section 3.309(e).  

The claim is also denied on a direct basis.  First, there is 
no evidence of a chronic respiratory lung disorder in 
service.  As above, while service treatment records contain 
one report of a chest cold in January 1968 there are no 
reports of asthma, bronchitis, or reactive airway disease and 
the March 1970 report of medical examination includes a 
normal clinical evaluation of the Veteran's chest, sinuses, 
nose, mouth and throat.  Furthermore, there is no indication 
of a respiratory disorder until January 2000, approximately 
30 years after service.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  
Maxson, 230 F.3rd at 1333.  Finally, there is no medical 
evidence in the record that links any current chronic 
respiratory disorder to an incident of the Veteran's active 
military service.  
 
With regard to that claimed asbestos exposure, the Board is 
aware that VA has acknowledged that a relationship exists 
between asbestos exposure and the development of certain 
diseases, which may occur 10 to 45 years after exposure.  
Inhalation of asbestos fibers can produce fibrosis (the most 
commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, Subsection (b).  Assuming, for the sake 
of argument, that the Veteran was exposed to asbestos in 
service, there is no evidence that his currently diagnosed 
bronchitis is related to that claimed exposure.

The Veteran asserts that his respiratory disorder was 
incurred or aggravated in service.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of his respiratory disorder and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
medical evidence, which shows no treatment for a respiratory 
disorder for 30 years since service.  See Jandreau, 492 F.3d 
at 1372; Buchanan, 451 F.3d at 1331.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bronchitis.  As the evidence is 
not in relative equipoise, the benefit of the doubt rule does 
not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

        2.  Coronary artery disease

Service treatment records make no mention of heart disease or 
symptoms of such.  The March 1970 report of medical 
examination indicates a normal clinical evaluation of the 
Veteran's heart.  

The earliest evidence of coronary artery disease is dated in 
January 2000.  Specifically, treatment notes from Dr. W.B. 
and document that the Veteran has coronary artery disease.  
In a September 2002 letter, Dr. A.G. provided that the 
Veteran was discharged from Grant Medical Center in September 
2002 four days following his transfer for a myocardial 
infarction.  He underwent a stent placement for disease of a 
coronary artery disease.  

During the June 2009 hearing, J.R. offered his opinion that 
Agent Orange affects Veteran's and heart conditions.  He also 
offered his opinion that the Veteran's tours of duty caused 
stress and that J.R. knows that stress is a major factor in 
coronary heart disease.  

The Board finds that the preponderance of the evidence is 
against service connection for CAD on a presumptive basis.  
Though the Veteran served in the Republic of Vietnam during 
the Vietnam War and is therefore presumed to have been 
exposed to Agent Orange during service, the Board observes 
that the Veteran has not been diagnosed with a cardiac 
disorder for which a presumption based on herbicide exposure 
is warranted under section 3.309(e).  

The claim is also denied on a direct basis.  First, there is 
no evidence of a heart disorder in service.  As above, 
service treatment records make no mention of heart disease or 
symptoms of such and the March 1970 report of medical 
examination indicates a normal clinical evaluation of the 
Veteran's heart.  Furthermore, there is no indication of a 
heart disorder until January 2000, approximately 30 years 
after service.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  
Maxson, 230 F.3rd at 1333.  Finally, there is no medical 
evidence in the record that links any current heart disorder 
to an incident of the Veteran's active military service.  
 
The Veteran asserts that his CAD was incurred or aggravated 
in service.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his CAD and his views are of no probative value.  And, even 
if his opinion was entitled to be accorded some probative 
value, it is far outweighed by the medical evidence, which 
shows no treatment for a heart disorder for 30 years since 
service.  See Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d 
at 1331.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for CAD.  As the evidence is not in 
relative equipoise, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A claim remains pending for service connection for PTSD.  
Given the Veteran's assertion that his cardiac disorder is 
related to stress, the Board has considered whether his claim 
for service connection for PTSD and a cardiac disability are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  Because no competent 
evidence of record indicates that the Veteran's cardiac 
disability is caused or aggravated by psychiatric symptoms, 
the Board finds that these claims are not inextricably 
intertwined.  Whether he suffers from PTSD as the result of 
service is not relevant to whether service connection is 
warranted for a cardiac disability.  Therefore no useful 
purpose would be served by delaying adjudication of his 
appeal with regard to service connection for a cardiac 
disorder.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in November 2002 and March 2006 
letters and the claim was readjudicated in a February 2008 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA need not conduct an examination with respect to the claims 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no evidence of an event, injury or 
disease during service that could give rise to a grant of his 
claims for service connection.  Nor is there any evidence 
that his cardiac disability manifested within one year of 
separation from active service.  The Board has considered the 
lone report of a cold during service but there was no finding 
of bronchitis, asthma, sinusitis, or reactive airway disease.  
This report is not evidence of in-service chronic respiratory 
disease.  As there is a no indication of the claimed 
disorders during the Veteran's military service, the Board 
has no duty to afford the Veteran an examination or obtain an 
opinion.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for scoliosis is denied.  

Service connection for left leg deficiency is denied.  

Service connection for bronchitis with reactive airway 
disease, claimed as asthma is denied.  

Service connection for coronary artery disease (CAD), status 
post myocardial infarction is denied.   


REMAND

	1.  PTSD

Additional development must be conducted prior to a decision 
by the Board as to whether the Veteran suffers from PTSD as 
the result of his service.  During the June 2009 hearing the 
Veteran either himself testified or appeared to endorse the 
testimony of J.R. as to an incident that allegedly occurred 
sometime after the Tet Offensive.  Specifically, that 14 
persons that the Veteran knew were killed after the Veteran's 
ship unloaded at Da Nang harbor.  The Veteran does not 
remember their names and is unsure of the date of the alleged 
incident.  He stated that this probably occurred sometime 
hear the middle of the time that he was assigned to a ship 
patrolling near Vietnam.  He identified the unit to which he 
was assigned as Assault Craft Unit One.

Service personnel records document that the Veteran reported 
to Assault Craft Unit One in November 1968 and was 
transferred from that unit in April 1970.  On remand, the 
AMC/RO should attempt to acquire unit records of Assault Unit 
One for the period of the Veteran's service in order to 
determine if this incident can be corroborated.  If the 
incident is corroborated, the Veteran should be scheduled for 
a VA examination to determine whether he has PTSD and, if so, 
whether such PTSD is related to a verified stressor.  

	2.  Hearing loss, residuals of cyst, additional 10 
percent evaluation

In the January 2008 rating decision, the RO granted service 
connection for hearing loss and residuals of a pilonidal cyst 
and assigned non-compensable evaluations for each disability.  
The RO also denied entitlement to a 10 percent evaluation 
based upon multiple, non-compensable service-connected 
disabilities.  In March 2008, the Veteran initiated an appeal 
of the denial of those claims and in August 2008 the RO 
issued a Statement of the Case.  

As to the above issues, there was no Substantive Appeal 
associated with the claims file at the time of the June 2009 
Board hearing and the issues addressed during that hearing 
were limited to entitlement to service connection for 
scoliosis, a left leg length discrepancy, bronchitis, CAD, 
and PTSD (those listed on the title page as issues one 
through five).  Testimony was not taken during that hearing 
as to the issues listed in the August 2008 Statement of the 
Case.  Upon review of the Veterans Appeals Contact and 
Locator System (VACOLS), it was noted that an appeal of these 
issues was merged with the other issues as of July 2009.  A 
copy of a VA FORM 9, received by VA October 8, 2008, was 
faxed to the Board in August 2009 and is now associated with 
the claims file.  This document constitutes a substantive 
appeal of the issues listed in the August 2008 Statement of 
the Case.  In that substantive appeal, the Veteran indicated 
that he wanted a video-conference hearing before a member of 
the Board.  There is no evidence of record that the Veteran 
has withdrawn this request for a hearing.  

Because no testimony has been offered by the Veteran 
regarding the evaluations assigned for his service-connected 
hearing loss, residuals of a pilonidal cyst, and entitlement 
to a 10 percent evaluation for multiple service connected 
disabilities, these issues must be remanded so that a hearing 
can be scheduled. 

	3.  Dry and watery eyes

Received by VA on June 15, 2009 is a notice of disagreement 
regarding the June 2009 rating decision in which the RO 
denied service connection for dry and watery eyes.  There is 
no indication that a statement of the case has yet been 
issue.  On remand the Veteran and his representative must be 
issued a statement of the case unless the disagreement is 
resolved by either granting the benefit sought or through 
withdrawal of the notice of disagreement.  38 U.S.C.A. 
§ 7105(d)(1); Manlincon v. West, 12 Vet. App. 238 (1999)

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain unit records of "CO 
ASSAULT CRAFT UNIT ONE" for the period 
from December 1968 through March 1970.  
Associate either the records or a negative 
reply and documentation of efforts to 
obtain the records with the claims file.  

2.  If any obtained records corroborate 
the Veteran's account that, during his 
assignment to CO ASSAULT CRAFT UNIT ONE, a 
group of approximately 14 service 
personnel were killed, schedule the 
Veteran for a VA PTSD examination.  The 
examiner is asked to identify whether the 
Veteran has PTSD, and if so, whether his 
PTSD is as likely as not (a 50 percent or 
greater probability) the result of the 
verified stressor.  

3.  Then, readjudicate the issue of 
service connection for PTSD.  If the 
benefit is not allowed in full, provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time to respond 
thereto.  

4.  Schedule the Veteran for a hearing 
before a member of the Board as to the 
issues listed in the August 2008 Statement 
of the Case and consistent with his 
request in the October 2008 VA FORM 9.  

5.  Unless there is a withdrawal of the 
Notice of Disagreement with the June 1, 
2009 rating decision, in which the RO 
denied service connection for dry and 
water eyes, or the benefit sought is 
granted, provide the Veteran and his 
representative with an appropriate 
statement of the case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


